Citation Nr: 0411340	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 
2001, for restoration of Department of Veterans Affairs (VA) 
benefits.  

2.  Whether the veteran is entitled to waiver of recovery of an 
overpayment of compensation benefits in the amount of $2153.17.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1945 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating determination of the Manila, 
Republic of the Philippines, VA Regional Office (RO).  


FINDINGS OF FACT

1.  On July 20, 1987, the veteran forfeited all rights, claims, 
and benefits to which he might have been entitled because he 
furnished or caused to be presented materially false evidence in 
support of his claim for additional benefits with regard to a 
minor child.  

2.  On January 21, 2001, the veteran was granted a full and 
unconditional pardon by the President of the United States.  

3.  On February 5, 2001, the veteran requested that his terminated 
VA benefits be restored based upon the Presidential pardon.  


CONCLUSION OF LAW

An effective date earlier than February 1, 2001, for restoration 
of terminated benefits is not warranted.  38 U.S.C.A. § 501(a) 
(West 2002); 38 C.F.R. §§ 3.31, 3.669(d)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  The 
law and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hereinafter known collectively 
as VCAA.

The VCAA is applicable to all claims filed on or after November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  

The Board finds that no further development is required.  
Specifically, the issue in this case is entitlement to an earlier 
effective date.  The outcome of this claim rests upon a matter of 
fact, specifically, the date of receipt of the appellant's claim 
for restoration of benefits following a Presidential pardon.  In 
addition, it does not appear that there are any identified records 
which have not been obtained, and which are relevant to the 
outcome of this claim.  Nor has the appellant otherwise asserted 
that any relevant evidence has not been associated with the claims 
file.  Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Finally, the Board notes that the RO's August 2002 statement of 
the case (SOC) informed the appellant of the relevant criteria, 
and that VA has complied with its notification requirements.  The 
Board further observes that the veteran was afforded a hearing 
before a hearing officer at the RO in December 2002.  Therefore, 
the Board finds that there is no reasonable possibility that any 
further assistance would aid him in substantiating this claim, 38 
U.S.C.A. § 5103A (West 2002), and that further development is not 
required.

In the circumstances of this case, further development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in this 
case.  Further development and further expending of VA's resources 
is not warranted.

A review of the record demonstrates that in January 1986, a claim 
was received for additional benefits for a minor child, whom the 
veteran claimed as his child.  In a November 1986 field 
examination report, it was noted that the mother of  the claimed 
child indicated that the veteran was not the father.  It was 
further noted that the veteran refused to answer the question as 
to whether he was the father.  

In a January 1987 proposed decision, it was concluded that the 
veteran knowingly and deliberately presented materially false 
evidence to VA in the prosecution of his claim for additional 
benefits for the claimed minor child.  In a July 20, 1987, final 
decision, it was concluded that the veteran had forfeited his VA 
benefits and he was so informed on this date.  

In September 1987, the veteran filed a notice of disagreement with 
the forfeiture decision.  In March 1999, RO issued a Statement of 
the Case on this issue.  The RO sent the SOC to the veteran in 
August 1999.  The veteran did not perfect his appeal and the 
decision became final.  

On February 5, 2001, a statement in support of claim was received 
from the veteran indicating that he had been granted a full 
Presidential pardon by the President of the United States with 
regard to the forfeiture issue.  The veteran submitted a photocopy 
of the pardon.  

The Presidential pardon indicated that the veteran had been 
granted a full and unconditional pardon with regard to all 
benefits that were administratively forfeited on July 20, 1987.  
The pardon was dated January 20, 2001.  

In March 2002, the RO informed the veteran that his monthly 
disability benefits had been resumed effective February 1, 2001.  

In May 2002, the veteran filed a notice of disagreement with the 
effective date.  He requested that the effective date be July 20, 
1987, as he had been granted a full and unconditional pardon.  

At the time of his December 2002 hearing, the veteran again 
requested an effective date of July 20, 1987, citing Webster's 
Dictionary for the definitions of "full" and "unconditional" as 
the basis for his claim.  

38 C.F.R. § 3.669(d)(1), specifically states that "Where the 
payee's offense has been pardoned by the President of the United 
States, the award will be resumed, if otherwise in order, 
effective the date of the pardon if claim is filed within one year 
from that date, otherwise benefits may not be authorized for any 
period prior to the date of filing of the claim.  The award will 
be subject to any existing overpayment.  

While the Board is sympathetic to the veteran's beliefs, 38 C.F.R. 
§ 3.669(d)(1) specifically prohibits the assignment of an 
effective date earlier than February 1, 2001.  The veteran 
requested that his benefits be restored on February 5, 2001.  This 
is within one year of the date of his presidential pardon.  The 
effective date can be no earlier than January 20, 2001, the date 
of the presidential pardon.  In accordance with 38 C.F.R. § 3.31, 
payment of monetary benefits may not be made for any period prior 
to the fist day of the calendar month following the month in which 
the award became effective.  Thus, the effective date for payment 
can be no earlier than February 1, 2001.  


ORDER

An effective date earlier than February 1, 2001, for restoration 
of benefits is denied.  



REMAND

The Board notes that the RO, in September 2002, notified the 
veteran that an overpayment had been created in the amount of 
$2,153.17  In December 2002, the veteran requested a waiver of the 
overpayment.  In January 2003, the RO denied the request for 
waiver of overpayment.  In February 2003, the veteran filed a 
notice of disagreement with the denial of the request for a 
waiver. The RO has not issued a statement of the case in response 
to the notice of disagreement.  As such, this issue must be 
remanded to the RO for the issuance of a statement of the case.  
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 
136 F.3d1304 (Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 
(1998). 

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the case covering the issue of 
the denial of a request for a waiver of overpayment, decided in 
January 2003, which the veteran has disagreed with but for which 
he has not, as yet, been issued a statement of the case.  A 
statement of the case should be provided to the veteran and he 
should be advised of the requirements necessary to perfect a 
timely appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



